DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 10/22/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 all contain the limitations of “generating protrusions on a display screen…wherein the generated protrusions correspond to the translation” and there is not written description support in the specification for these limitations.  At best, the specification discloses employing “protrusions” and/or “perturbations” but does not specify in any way that these appear on a “display screen”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, the method comprising:
identifying […] a language in which text on a document is written; 
generating a […] dataset [regarding] the text;
performing a translation of the text to braille using the […] dataset;
generating [an output] wherein the generated [output] correspond[s] to the translation; and
presenting the translation to a user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, employing natural language understanding, one or more hardware units, performing image capture, employing computing visions and/or OCR, braille haptic, computer speech, braille 3D printing, protrusion/perturbation generation, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions, and/or a computer program product, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, employing natural language understanding, one or more hardware units, performing image capture, employing computing visions and/or OCR, braille haptic, computer speech, braille 3D printing, protrusion/perturbation generation, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, program instructions, and/or a computer program product, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification generally and text regarding same, p34 in regard to employing natural language understanding, p31 in regard to employing computer vision and/or OCR, and, e.g., p33 in regard to generating protrusions on a hardware device.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20220086302 A1 by Kato (“Kato”), in view of PGPUB US 20020174150 A1 by Dang et al (“Dang”), further in view of PGPUB US 20190064997 A1 by Wang et al (“Wang”).
In regard to Claims 1, 8, and 15, Kato teaches a computer-implemented method, the method comprising:
identifying, by a processor, a language in which text on a document is written; 
(see, e.g., F8, ACT12);
generating a [machine translation] dataset of the text;
(see, e.g., F8, ACT15);
performing a translation of the text to braille using the natural language understanding dataset; and
(see, e.g., p74);
generating [an output] wherein the generated [output] correspond[s] to the translation; and
presenting the translation to a user.
(see, e.g., p88).
Furthermore, to the extent that Kato may not specifically teach all of the claimed limitations, however, in an analogous reference Dang teaches employing
natural language understanding
	(see, e.g., p13);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed natural language processing as taught by Dang instead of the machine translation as taught by Kato, in order to provide a more accurate translation of the original document.

Furthermore, to the extent Kato teaches employing a touch screen as well as a Braille output device it may not specifically teach wherein that device comprises generating protrusions on a display screen, however, Wang teaches that functionality (see, e.g., F6D);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the output device taught by Wang as part of the touch screen otherwise taught by Kato, in order to provide Braille output to the user as part of the computing device.
In regard to Claims 6, 13, and 20, Kato teaches these limitations.  See, e.g., F2 and F3.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Wang, further in view of PGPUB US 20110169904 A1 by Ohara (“Ohara”).
In regard to Claims 2, 9, and 16, Kato teaches capturing an image of the cover of the document (see, e.g., F8), and analyzing that image using OCR and computer vision (see, e.g., p17), however, to the extent that it may fail to teach the other claimed limitations in an analogous reference Ohara teaches determining whether a user is authorized to copy/view the document, based on a code that appears on the document (see, e.g., p24)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by only presenting translations to a user when the user had security clearance to receive them, based on the appearance of a security code in the document.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Wang, further in view of Ohara.
In regard to Claims 3, 10, and 17, Ohara teaches notifying the user that he/she cannot copy/view the document by inhibiting that from happening when the user does not have the correct credentials (see, e.g., p109);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by requiring the user to enter the correct password in order to view the document and thereby notifying the user of a lack of authorization if the user does not enter the correct password.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Ohara, further in view of Wang, in view of admitted prior art.
In regard to Claims 4, 11, and 18, while Ohara teaches requiring the user to have the correct credentials in order to copy/view the document (see, e.g., p109), it may fail to teach that those credentials are a name and address that match the name and address on the document, however,
the Examiner takes OFFICIAL NOTICE that requiring a recipient’s name and address to match a name and address on a document was old and well-known at the time of Applicant’s invention.  Such functionality allows for documents to not be delivered to persons who were not intended to see them.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for documents to not be delivered to persons who were not intended to see them.  
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Wang, further in view of PGPUB US 20220051581 A1 by Brenner et al (“Brenner”)
In regard to Claims 5, 12, and 19, Brenner teaches providing output in a certain format based on the user’s location, e.g., at home (see, e.g., claim 1)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Brenner to the method otherwise taught by Kato, by selecting a format such as protrusion/perturbation generation based on the user’s location.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Dang, further in view of Ohara, further in view of Wang, further in view of PGPUB US 20120183181 A1 by You (“You”).
In regard to Claims 7 and 14, Kato teaches capturing an image of the cover of the document (see, e.g., F8), and analyzing that image using OCR and computer vision (see, e.g., p17), however, to the extent that it may fail to teach the other claimed limitations in an analogous reference Ohara teaches determining whether a user is authorized to copy/view the document, based on a code that appears on the document (see, e.g., p24)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Ohara to the method otherwise taught by Kato, in order to increase security by only presenting translations to a user when the user had security clearance to receive them, based on the appearance of a security code in the document.

	Furthermore, while Ohara teaches a need to create security for certain documents from being read by those without security clearance it may fail to teach the remaining specifically claimed limitations, however, in an analogous reference You teaches detecting whether an individual is within a predetermined distance of someone and then enabling privacy capabilities (see, e.g., F2);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of You to the method otherwise taught by Kato, in order to increase security by no longer presenting translations of sensitive documents when another individual is within a certain distance of the translating device.

Response to Arguments
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    406
    712
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant includes in its argument limitations (e.g., display screen) which were not identified in the rejection as being part of the abstract idea.  Furthermore, Applicant’s claims are directed to collecting data (e.g., text of a document, the language that the document was written in), analyzing that data (e.g., translating the document), and providing an output of that analysis (e.g., providing the translation) and such subject matter has been held to be patent ineligible as an abstract idea in the form of a mental process by the CAFC in decisions such as, e.g., Electric Power Group.  Applicant’s dependent Claims 7 and 14 just state further limitations in regard to the same mental process of collecting data (e.g., data indicating the presence of another individual), analyzing that data (e.g., determining if the individual is within some distance), and providing an output based on that analysis (e.g., potentially changing the output to provide privacy).
	Applicant argues on pages 13-17 of its Remarks that it does not claim a method of organizing human activity.  Applicant’s argument is not persuasive because Applicant’s claims can be characterized as being directed to teaching human beings by providing them with translations of certain text.  See MPEP 2106.04(a)(2)(II)(c).  See also the CAFC’s decision in In re Noble Systems Corporation (non-precedential) in this regard.	

	Applicant argues on page 18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    322
    733
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s claimed invention is not a technological improvement or an improvement to the extent that it does not, e.g., necessarily a particular machine.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  In other words, Applicant’s claimed invention does not improve any of the computing and other elements it claims in addition to its abstract idea qua computing elements.  Applicant’s claimed invention does not result in the claimed processor, for example, being able to run faster, use less power, and/or be manufactured more cheaply.  Any alleged improvement by the Applicant is in the nature of its abstract idea in terms of how its claims collecting data, analyzing that data, and providing an output based on that analysis, and/or its particularly claimed method of organizing human activity, which does not render patent eligible subject matter.

	Applicant argues on page 20 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    565
    711
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant includes limitations in its Berkheimer analysis which were identified in the rejection as comprising the abstract idea (for which no factual evidence must be cited) and not elements claimed in addition to the abstract idea (for which a factual finding must be made under Berkheimer).

	Applicant argues on pages 20-24 that the 101 rejection allegedly failed to make the required Berkheimer finding.  Applicant’s argument is not persuasive because the rejection states:
As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification generally and text regarding same, p34 in regard to employing natural language understanding, p31 in regard to employing computer vision and/or OCR, and, e.g., p33 in regard to generating protrusions on a hardware device.
This is a sufficient Berkhimer finding under MPEP 2106.07(a)(III)(A).
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715